/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 10, 2014

                                      No. 04-13-00887-CV

Aurora A. RODRIGUEZ, Israel Rodriguez, Edelmiro Romeo Alvarez, Silverio Simon Alvarez,
Anita Irma Guerra, Emilio Roman Alvarez, Adrian Alvarez, Teodoro Alvarez Jr., and Primitivo
                                        Alvarez,
                                       Appellants

                                                v.

                                    Ventura HERNANDEZ,
                                           Appellee

                   From the 381st Judicial District Court, Starr County, Texas
                                  Trial Court No. DC-11-423
                          Honorable Jose Luis Garza, Judge Presiding


                                         ORDER
         In response to this court’s prior order, appellants have provided written proof that the
clerk’s fee has been paid for the preparing of the clerk’s record. The clerk’s record must be filed
in this appeal no later than twenty days from the date of this order.


                                                     _________________________________
                                                     Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of January, 2014.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court